Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“means for transmitting a beam of light comprising at least one infrared wavelength and a visible wavelength;
means for scanning said beam of light in a first direction and in a second direction, with a first maximum angle between said beam of light at a beginning and an end of said first scan direction, and with a second maximum angle between said beam of light at a beginning and an end of said second scan direction, for scanning said beam of light along a plurality of optical paths in a scan pattern directed upon a first portion of the surface of the object;
a plurality of photo detectors, each of said photodetectors being spaced apart and at a respective position relative to the surface of the object;
wherein each of said photo detectors are positioned distally from said means for scanning to receive a contrasted image formed by absorption and reflection of said scanned infrared light by the deep internal feature, without any reflection of said scanned infrared light from said first portion of the surface of the object; 
and
wherein each said photo detector is further configured to output a signal of the contrasted image to said means for scanning, for scanning of the contrasted image onto a viewing surface, using said visible wavelength of light”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793